United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3718
                                   ___________

In re: Bobby Ernest Finch; Donna               *
Lynn Finch,                                    *
                                               *
               Debtors                         *
--------------------------------------------- * Appeal from the United States
                                               * Bankruptcy Appellate Panel
Bobby Ernest Finch; Donna Lynn                 * for the Eighth Circuit.
Finch,                                         *
                                               * [UNPUBLISHED]
               Appellants,                     *
                                               *
        v.                                     *
                                               *
David D. Coop,                                 *
                                               *
               Appellee.                       *
                                          ___________

                             Submitted: July 24, 2008
                                Filed: July 30, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Bobby Finch and Donna Finch appeal from the decision of the Bankruptcy
Appellate Panel (BAP) affirming the bankruptcy court’s1 refusal to reopen their
Chapter 13 bankruptcy case. Upon review of the bankruptcy court’s factual findings
for clear error, and its legal conclusions de novo, see In re Vote, 276 F.3d 1024, 1026
(8th Cir. 2002), we agree with the BAP’s analysis and accordingly affirm the decision
of the BAP. See 8th Cir. R. 47B. Appellants’ pending motions are denied.
                          ______________________________




      1
       The Honorable Richard D. Taylor, United States Bankruptcy Judge for the
Eastern District of Arkansas.

                                         -2-